^     Fill in this information to identify your case:
                                                                                                                              FILED
      United States Bankruptcy Court for the:                                                                                 !25l9WR23p                 51
                     District of

      Case number {if known):                                        Chapter you are filing under:
                                                                     0' Chapter 7
                                                                     a Chapter 11
                                                                     a Chapter 12
                                                                     Q Chapter 13                                                   D Check if this is an
                                                                                                                                       amended filing


    OfficialForm101                                                                            Qg
    Voluntary Pe ition for Individuals Filing for                                                                       an ruptcy                           12/17
    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
    joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Doyou own a car,"
    the answerwould beyes if either debtor owns a car. When information is needed aboutthe spouses separately, the form uses Debtor1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
    information. Ifmore space is needed, attach a separate sheet to this form. On the top of anyadditional pages, write your name and case number
    (if known). Answer every question.


    Part 1:     Identify Yourself

                                         About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
    1. Your full name
        Write the name that is on your   SUHAJDA
        government-issued picture
                                         First name                                                    First name
        identification (for example,
        your driver's license or         SUHRON
        passport).                       Middle name                                                   Middle name

        Bring your picture               ANDERSON
                                         Last name                                                     Last name
        identification to your meeting
        with the trustee.
                                         Suffix(Sr., Jr., II, III)                                     Suffix (Sr., Jr., II. Ill)




    2. All other names you               SUHAJDA
       have used in the last 8           First name                                                    First name
       years                             SUHRON
        Include your married or          Middle name                                                   Middle name
        maiden names.                    HENRY
                                         Last name                                                     Last name



                                         First name                                                    First name



                                         Middle name                                                   Middle name


                                         Last name                                                     Last name




    3. Only the last 4 digits of
                                         xxx      - xx - 8                                            XXX       -    XX
       your Social Security
       number or federal                 OR                                                           OR
       IndividualTaxpayer
       Identification number             9 XX - XX -                                                  9 xx - xx
       (ITIN)

    Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1


            Case 2:19-bk-03550-EPB                           Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                     Desc
                                                                 Petition Page 1 of 8
Debtoi,   1   SUHAJDA SUHRON ANDERSON                                                                  Case number {s known)
              First Name   Middle Name




                                         About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
    and Employer                                I   have not used any business names or EINs.                1-1 I have not used any business names or EINs.
    Identification Numbers
    (EIN) you have used in
    the last 8 years                     Business name                                                       Business name

    Include trade names and
    doing business as names              Business name                                                       Business name




                                         EIN                                                                 EIN


                                         EIN                                                                EIN




s. Where you live                                                                                           If Debtor 2 lives at a different address:



                                         15801 S48THST
                                         Number            Street                                           Number            Street


                                         APT 1028

                                         PHOENIX                                   AZ        85048
                                         City                                      State    ZIP Code        City                                      State    ZIP Code

                                         MARICOPA
                                         County                                                             County

                                         If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                        any notices to this mailing address.



                                         Number           Street                                            Number            Street



                                         P. O. Box                                                          P. O. Box


                                         City                                     State     ZIP Code        City                                      State    ZIP Code




6. Why you are choosing                  Check one:                                                         Check one:
   this district to file for
   bankruptcy                            3 Overthe last 180days beforefilingthis petition,                  Q Overthelast 180daysbeforefilingthis petition,
                                                I have lived in this district longer than in any                   I have lived in this district longer than in any
                                                other district.                                                    other district.

                                         Q I haveanotherreason. Explain.                                    1-1 I haveanotherreason. Explain.
                                                (See 28 U. S. C. § 1408.)                                          (See 28 U. S. C. §1408.)




 Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2


          Case 2:19-bk-03550-EPB                             Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                             Desc
                                                                 Petition Page 2 of 8
Debion       SUHAJDA SUHRON ANDERSON                                                               Case number vrknown}
              First Name   Middle Name             Last Name




Part 2:    Tell the Court About Your Bankruptcy Case


   The chapter of the                    Checkone. (For a briefdescription of each, see Notice Required by 11 U.S.C. § 342(b) for IndividualsFiling
   Bankruptcy Code you                   for Bankruptcy{Form 2010)). Also, go to the top of page 1 and checkthe appropriate box.
   are choosing to file
   under
                                         0 Chapter 7
                                         1-1 Chapter 11
                                         a Chapter 12
                                         a Chapter 13

s. How you will pay the fee              Q I will paytheentirefeewhenI filemypetition. Pleasecheckwiththeclerk'sofficeinyour
                                            local court for more details about howyou may pay. Typically, if you are paying the fee
                                            yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                            submitting yourpayment on your behalf, your attorney may paywith a credit card or check
                                            with a pre-printed address.

                                         Q I needto paythefee in installments. Ifyou choosethis option, signand attachthe
                                            Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         0 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                            By law, a judge may, but is not required to, waive yourfee, and may do so only ifyour income is
                                            less than 150% ofthe official poverty line that applies to yourfamily size and you are unable to
                                            pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                            Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for                    0 No
   bankruptcy within the
   last 8 years?                         a Yes.   District                                 When                     Case number
                                                                                                  MM/ DD/YYYY
                                                  District                                 When                     Case number
                                                                                                  MM/ DD/YYYY
                                                  District                                 When                     Case number
                                                                                                  MM/ DD/YYYY



10. Are any bankruptcy               0 No
   cases pending or being
   filed by a spouse who is              a Yes.   Debtor

   not filing this case with                      District                                 When                     Case number, if known
   you, or by a business                                                                          MM / DD / YYYY
   partner, or by an
   affiliate?
                                                  Debtor                                                            Relationship to you
                                                  District                                 When                     Case number, if known
                                                                                                  MM / DD / YYYY



11. Do you rent your                 a No. Goto line 12.
   residence?
                                     0 Yes. Hasyourlandlordobtainedanevictionjudgmentagainstyou?
                                                  0 No. Go to line 12.
                                                  Q Yes.Fillout InitialStatementAboutanEvictionJudgmentAgainstYou(Form 101A)andfileit as
                                                       part of this bankruptcy petition.




 Official Form 101                                Voluntary Petition for IndividualsFiling for Bankruptcy                                   page 3

       Case 2:19-bk-03550-EPB                           Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                      Desc
                                                            Petition Page 3 of 8
Debtor 1       SUHAJDA SUHRONANDERSON                                                          Case number vi known)




Part 3:      Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor        0 No. Goto Part4.
    of any full- or part-time
    business?                        I-I Yes. Nameandlocationofbusiness
   A sole proprietorship is a
   business you operate as an
   individual, and is not a                  Name of business, if any
   separate legal entity such as
   a corporation, partnership, or
                                             Number      Street
   LLC.
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                               City                                                    State           ZIP Code


                                             Checkthe appropriate box to describeyour business:
                                             a Health Care Business (as defined in 11 U. S.C. § 101(27A))
                                             LI Single Asset Real Estate (as defined in 11 U. S.C. § 101(51B))
                                             Q Stockbroker (as defined in 11 U. S.C. § 101(53A))
                                             Q Commodity Broker (as defined in 11 U. S. C. § 101(6))
                                             D Noneoftheabove

13. Are you filing under             Ifyou are filing under Chapter 11, the court must know whetheryou are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
   Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flowstatement, and federal income tax return or if
   are you a sma// business          any of these documents do not exist, followthe procedure in 11 U.S.C. § 1116(1)(B).
   debtor?
                                     3 No. I amnotfilingunderChapter11 .
   For a definition of small
   business debtor, see              Q No. I am filing under Chapter 11, but I am NOTa small business debtor according to the definition in
   11 U.S.C. §101(51D).                      the Bankruptcy Code.

                                     Q Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition inthe
                                             Bankruptcy Code.


Part 4:      Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any           0 No
   property that poses or is
   alleged to pose a threat          1-1 Yes. What is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs
                                               If immediate attention is needed, why is it needed?
   immediate attention?
   For example, do you own
   perishablegoods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                              Where is the property?
                                                                        Number        Street




                                                                        City                                               State   ZIP Code


 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                    page 4


           Case 2:19-bk-03550-EPB                     Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                      Desc
                                                          Petition Page 4 of 8
Debtor 1      SUHAJDA SUHRONANDERSON                                                                   Case number <yknown)
              Firsl Name    Middle Name              Last Name




Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
   briefing about credit                  You roust check one:                                               You must check one:
   counseling.
                                          LSI I received a briefing from an approved credit                  Q I received a briefing from an approved credit
                                             counseling agency within the 180 days before I                      counseling agency within the 180 days before I
   The law requires that you                 filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
   receive a briefing about credit           certificate of completion.                                          certificate of completion.
   counseling before you file for
   bankruptcy. You must                      Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
   truthfully check one of the               plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
   following choices. If you              Q I received a briefing from an approved credit                    Q I receiveda briefingfrom an approvedcredit
   cannot do so, you are not
                                             counseling agencywithin the 180 days before I                       counseling agency within the 180 days before I
   eligible to file.
                                             filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                          certificate of completion.
   If you file anyway, the court
                                             Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                             you MUSTfile a copy of the certificate and payment                  you MUSTfile a copy of the certificate and payment
   will lose whateverfiling fee
                                             plan, if any.                                                       plan, if any.
   you paid, and your creditors
   can begin collection activities        1-1 I certifythatI askedforcreditcounseling                        D I certify that I asked for credit counseling
   again.                                    services from an approved agency, but was                           services from an approved agency, but was
                                             unable to obtain those services during the 7                        unable to obtain those services during the 7
                                             days after I made my request, and exigent                           days after I made my request, and exigent
                                             circumstances merit a 30-daytemporary waiver                        circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                 of the requirement.
                                             To ask for a 30-day temporary waiver of the                         To ask for a 30-daytemporary waiver of the
                                             requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                             required you to file this case.                                     required you to file this case.
                                             Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                             dissatisfiedwith your reasons for not receiving a                   dissatisfiedwith your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                       You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                             may be dismissed.                                                   may be dismissed.
                                             Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                             days.                                                               days.

                                          Q I am not required to receive a briefing about                    Q I am not required to receive a briefing about
                                             credit counseling because of:                                       credit counseling because of:
                                             1-1 Incapacity. I havea mental illness or a mental                  Q Incapacity. I have a mental illness or a mental
                                                                 deficiencythat makes me                                            deficiencythat makes me
                                                                 incapable of realizing or making                                   incapable of realizing or making
                                                                 rational decisions about finances.                                 rational decisions about finances.

                                             Q Disability.       My physical disability causes me                Q Disability.      My physical disability causes me
                                                                 to be unable to participate in a                                   to be unable to participate in a
                                                                 briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                 through the internet, even after I                                 through the internet, even after I
                                                                 reasonably tried to do so.                                         reasonably tried to do so.
                                             1-1 Active duty. I am currently on active military                  Q Active duty. I am currently on active military
                                                                 duty in a military combat zone.                                    duty in a military combat zone.

                                             If you believe you are not required to receive a                    If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




 Official Form 101                                   VoluntaryPetitionfor IndividualsFiling for Bankruptcy                                           page 5


       Case 2:19-bk-03550-EPB                             Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                             Desc
                                                              Petition Page 5 of 8
Debtor1       SUHAJDA SUHRONANDERSON                                                                   Case number {Sknovn}
              First Name   Middle Name               Last Name




Part 6:     Answer These Questions for Reporting Purposes

                                         l6a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U. S.C. § 101(8)
i6. What kind of debts do
                                               as "incurred by an individual primarilyfor a personal, family, or household purpose."
   you have?
                                               a No. Goto line 16b.
                                               0 Yes. Go to line 17.
                                         16b. Are your debts primarily business debts? Businessdebtsare debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.
                                               a No. Go to line 16c.
                                               1-1 Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                           Q No. I am notfiling under Chapter 7. Go to line 18.
   Do you estimate that after            0 Yes.I amfilingunderChapter7. Doyouestimatethatafteranyexemptpropertyisexcludedand
   any exempt property is                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?
   excluded and                                     0 No
   administrative expenses
   are paid that funds will be                      a Yes
   available for distribution
   to unsecured creditors?

18. How many creditors do                0 1-49                                  Q 1, 000-5, 000                              a 25,001-50,000
   you estimate that you                 U 50-99                                 a 5,001-10,000                               a 50, 001-100, 000
   owe?                                  a 100-199                               1-1 10, 001-25, 000                          Q More than 100, 000
                                         U 200-999

19. How much do you                      0 $0-$50, 000                           Q $1, 000, 001-$10 million                   a $500, 000, 001-$1 billion
   estimate your assets to               1-1 $50, 001-$100, 000                  1-1 $10,000,001-$50million                   Q $1, 000, 000, 001-$10 billion
   be worth?                             Q $100, 001-$500, 000                   a $50, 000, 001-$100 million                 Q $10, 000, 000, 001-$50 billion
                                         Q $500, 001-$1 million                  a $100, 000, 001-$500 million                1-1 More than $50 billion

20. How much do you                      1-] $0-$50, 000                         Q $1,000,001-$10million                      a $500, 000, 001-$1 billion
    estimate your liabilities            0 $50, 001-$100, 000                    a $10,000,001-$50million                     1-1 $1, 000, 000, 001-$10 billion
   to be?                                1-1 $100, 001-$500, 000                 a $50, 000, 001-$100 million                 a $10, 000, 000, 001-$50 billion
                                         1-1 $500, 001-$1 million                a $100, 000, 001-$500 million                Q More than $50 billion
Part 7:     Sign Below

                                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                  correct.

                                         If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                         of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.

                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U. S. C. § 342(b).
                                         I request relief in accordancewiththe chapter of title 11, United States Code, specified in this petition.
                                         I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                         with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
                                         18U. S.C        2, 134 , 519, and 3571.

                                                                            ^L^i/^L^X
                                              ignat eof Debt 1                                                 Signature of Debtor 2

                                             Executedon ^-? ^ 7 ^/^                                            Executed on
                                                                 MM   DD /YYYY                                                MM / DD    /YYYY


 Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6


          Case 2:19-bk-03550-EPB                          Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                            Desc
                                                              Petition Page 6 of 8
Debtor1      SUHAJDA SUHRONANDERSON                                                                 Case number [s known)
              Firet Name   Middle Name             Last Nama




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are
                                         to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                       available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 1 1 U. S.C. § 342(b) and, in a case in which§ 707(b)(4)(D) applies, certifythat I have no
If you are not represented               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                             Date
                                            Signature of Attorney for Debtor                                                MM    /    DD /YYYY




                                            Printed name



                                            Firm name



                                            Number      Street




                                            City                                                            State           ZIP Code




                                            Contact phone                                                   Email address




                                            Bar number                                                      State




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7

       Case 2:19-bk-03550-EPB                            Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                           Desc
                                                             Petition Page 7 of 8
Debtor 1      SUHAJDA SUHRON ANDERSON                                                            Case number (»*nown)
              Flist Name   Middle Name          Last Mama




For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcywithout an                     should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Becausebankruptcy has long-term financialand legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                  technical, and a mistake or inaction may affectyour rights. For example, your case may be
                                         dismissed becauseyou did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, casetrustee, U. S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your rightto file another
                                         case, or you may lose protections, including the benefit of the automatic stay.

                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a dischargeof all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                         Bankruptcy fraud is a serious crime: vou could be fined and imDrisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiarwith the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.

                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?
                                         Q No
                                         0 Yes
                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?
                                         1-1 No
                                         0 Yes
                                         Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                         0 No
                                         L-l Yes. Nameof Person
                                                      Attach Bankruptcy Petition Preparar's Notice, Declaration, and Signature (Official Form 119).



                                         By signing here, I acknowledgethat I understand the risks involved in filing withoutan attorney. I
                                         have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                         attorney ay cause me to lose my rights or property if I do not properly handle the case.


                                                                               i ftfr^3 X
                                          Sig ture of       btor 1                                        Signature of Debtor 2

                                         Date                 ^o?7^/^                                     Date
                                                            MM / DD / YYYY                                                 MM/ DD/YYYY

                                         Contact phone                                                    Contact phone

                                         Cell phone          ^7-^/-/oZ3                                   Cell phone

                                         Email address       C. /iSA'n'v^oi^^-e^               /ww.       Email address




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                    page8

           Case 2:19-bk-03550-EPB                       Doc 1 Filed 03/28/19 Entered 03/28/19 12:50:05                                       Desc
                                                            Petition Page 8 of 8
